The petition for certiorari is granted. The petitioner’s request for a stay is granted only insofar as it seeks a stay of that portion of the decree to be reviewed which would allow representatives of the news media to be present and report what transpires when testimony will be presented by the litigants. The record in this case need not be transmitted to this court until such time as the Family Court hearing has concluded, a decree containing the trial justice’s findings has been entered, and the requisite transcript has been prepared.